Citation Nr: 1521841	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a temporary total rating due to convalescence for cerebral aneurysm surgery, from August 23, 2010, to October 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991 and from November 2002 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran underwent surgery for his cerebral aneurysm on March 9, 2010 and he remained unable to work through October 11, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a temporary total rating due to convalescence for cerebral aneurysm surgery is met from August 23, 2010 to October 11, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.30(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating will be assigned effective from the date of a hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2014).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b)(1).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986). 

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.

The Veteran had surgery for his cerebral aneurysm on March 9, 2010.  See page 6 of Medical Treatment Records - Non Government( MTR - NG), received July 8, 2010 and January 7, 2012.

Post-surgical treatment records show he was initially instructed not to return to work until July 6, 2010, but subsequent records in July and August 2010 show this was extended and he was advised to return to full duty on August 2, 2010.  See pages, 45, 42, 41, and 40 of MTR - NT received August 27, 2012.  

Although an October 2010 treatment record does not show he was given another extension for returning to work, a January 2012 statement from the Veteran's physician states the Veteran was released to return to work on October 11, 2010.  See page 39 of MTR - NGT received August 27, 2012 and January 7, 2012.

Post-surgical records from August to October 2010 primarily note headaches ranging from 4/10 to 6/10 in intensity, but no other associated symptoms.  See pages 39 to 41 of MTR - NGT received August 27, 2012.  However, the Veteran offered testimony was that he had constant headaches, dizziness, and seizures, and was unable to do things for himself.  See pages 4 and of Correspondence received March 24, 2015.  He is competent to report his symptoms

Resolving all doubt in favor of the Veteran, the Board finds the surgery required convalescence through October 11, 2010, due to severe post-operative residuals.  Since service connection for the cerebral aneurysm did not become effective until August 23, 2010, the temporary total rating is only effective from the effective date for the grant of service connection.


ORDER

Entitlement to an extension of a temporary total rating for convalescence from August 23, 2010 through October 11, 2010, following surgery for a cerebral aneurysm, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


